IN THE UNITED STATES DISTRICT COURT

CLERK US BIST RIGT.COURT FOR THE NORTHERN DISTRICT OF TEXAS

A Ue ON els GF TX
NORTHERN BIB OF DALLAS DIVISION
2h ERE 2 STPAER GF AMERICA §
§
VS, § CASE NO.: 3:18-CR-608-K (01)
DEPUTY CLERK §
ADAM GRANT ROBINSON §

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

ADAM GRANT ROBINSON, by consent, under authority of United States v. Dees, 125 F.3d 261

(5th Cir. 1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to
Counts 1 through 3 of the 3-Count Indictment, filed on December 4, 2018. After cautioning and
examining Defendant Adam Grant Robinson, under oath concerning each of the subjects mentioned in
Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense charged is
supported by an independent basis in fact containing each of the essential elements of such offense. I
therefore recommend that the plea of guilty be accepted, and that Defendant Adam Grant Robinson, be
adjudged guilty of (Counts 1 through 3) Bank Robbery, in violation of 18 USC § 2113(a), and have
sentence imposed accordingly. After being found guilty of the offense by the district judge.

Y The defendant is currently in custody and should be ordered to remain in custody.

oO

The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear
and convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

QO The Government does not oppose release.

Qo The defendant has been compliant with the current conditions of release.

Qo I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to
any other person or the community if released and should therefore be released under § 3142(b) or
(c).

Oo The Government opposes release.

Qo The defendant has not been compliant with the conditions of release.

a If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

Signed May 25, 2021.

    
 

IRMA C. RAMIREZ
UNITED STATES MAGISTRATE JUD

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date
of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).

 
